THE COURT.
That is not in issue.
Witnesses were then called and questioned as to the reputation of the complainant. Some spoke well of her; others had heard unfavorable reports of her, some of which originated with the defendant. A witness was then asked as to a.particular act of hers with an individual.
BY THE COURT. The complainant’s general 'character or reputation for chastity is in issue; that she should be prepared to defend and sustain: but of the intention to give evidence of particular acts against her, she is not advised by the state of the case; those acts are not in issue. The inquiries of the witnesses must be confined to general reputation.
The evidence being closed, and the case submitted—
*THE COURT said, the adultery of the defendant as [284 charged in the bill is sufficiently proven, and he continues his adulterous intercourse. The reputation of the complainant assumes a suspicious aspect before us, and were it not for the conviction that the defendant’s own malignant efforts have more or less contributed to fix her reputation, we should dismiss the petition. A woman’s reputation while living separate from her husband, is the subject of close observation and severe scrutiny. The conduct of the defendant has been and is grossly immoral, and to what extent his immoralities and his efforts to injure her may be connected with her reputation, we cannot certainly say. Upon the whole, we think she is not much impeached, and that she is entitled to a divorce for the adultery complained of, which is decreed accordingly. He has so covered up his property, that we cannot divide it, or certainly ascertain its value. The wife will be secured in the property of the movables nowin herpossession, and is entrusted with the guardianship of her daughter; and the defendant is ordered to pay the complainant two hundred and fifty dollars for alimony and the support of the child, together with the costs, in sixty days, or execution may issue for that amount.